PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Duane Morris LLP - Washington, D.C.505 9th Street N.W.Suite 1000Washington DC DISTRICT OF COLUMBIA 20004



In re Application of 
The Toronto-Dominion Bank
Application No. 15/286,734
Filed: 6 Oct 2016
For: VALIDATING ENCRYPTED DATA FROM A MULTI-LAYER TOKEN

:
:
:	DECISION ON PETITION
:	TO WITHDRAW FINALITY 
:	UNDER 37 CFR 1.181
:



This decision is in response to the petition filed March 1, 2022 requesting withdrawal of the finality of the Office action dated November 24, 2021. More specifically, the petition requests withdrawal of finality of the November 24, 2021 Office action because “the Final Office Action does not rebut Applicant’s rebuttal evidence”.

The petition is being considered pursuant to 37 CFR 1.181 and no fee is required.

The petition is DISMISSED.

Background

A review of the record shows:

On November 24, 2021, a final Office action was mailed.
On January 24, 2022, an after-final response was filed.
On February 9, 2022, an advisory action was mailed.
On February 24, 2022, a Pre-Brief Conference Request was filed accompanied by a Notice of Appeal.
On March 1, 2022, the instant petition was filed.





Applicable Regulations, Rules and Statutes


37 CFR 1.181 recites, in part:

(a) Petition may be taken to the Director:

(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court […] 

MPEP 706.07(c) recites:

Any question as to prematureness of a final rejection should be raised, if at all, while the application is still pending before the primary examiner. This is purely a question of practice, wholly distinct from the tenability of the rejection. It may therefore not be advanced as a ground for appeal, or made the basis of complaint before the Patent Trial and Appeal Board. It is reviewable by petition under 37 CFR 1.181. See MPEP § 1002.02(c). (Emphasis added)

37 CFR 41.31 recites, in part:

(a) Who may appeal and how to file an appeal. An appeal is taken to the Board by filing a notice of appeal.

(1) Every applicant, any of whose claims has been twice rejected, may appeal from the decision of the examiner to the Board by filing a notice of appeal accompanied by the fee set forth in § 41.20(b)(1)  within the time period provided under § 1.134  of this title for reply.


35 USC 132 recites, in part:

(a) Whenever, on examination, any claim for a patent is rejected, or any objection or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; […]




Discussion and Analysis


In the petition, petitioner requests withdrawal of finality of the Office action mailed November 24, 2021.

As an initial matter, the petitioner argues the following:
“Applicant traversed these claim rejections in at least response 2021-09 [September 17, 2021]. As Applicant explains below, however, the Final Office Action does not rebut Applicant’s rebuttal evidence. Instead, the Final Office Action and the Advisory Action merely reproduce text from the Office Action dated June 17, 2021.” (Petition, at 3)
	
A review of the final Office action mailed November 24, 2021, under the “Response to Arguments” section on pages 2-4 reveals that the examiner did in fact rebut applicant’s rebuttal evidence. 

With respect to the 35 USC 103 rejections, the petitioner argues the following:
	“[…] the Final Office Action fails to identify any defect in Applicant’s discussion of Gupta or Aday or otherwise explain why Applicant’s analysis is incorrect. The Final Office Action also fails to rectify the lack of clarity in the Office’s characterization of Gupta, and fails to weigh Applicant’s rebuttal evidence against the Examiner’s evidence. Instead, the Final Office Action simply reproduces the same text from Gupta and Aday as set out in the preceding Office Actions, and states that the Office disagrees with Applicant’s submissions.” (Petition, at 8)

However, a review of the final Office action mailed November 24, 2021 shows that the examiner did provide a rebuttal to applicant’s rebuttal evidence with respect to the Gupta and Aday references, and set forth the position that Gupta and Aday teaches the invention as claimed  (final Office action, at 2-3) 

Therefore, the examiner has established a clear position with respect to the 35 USC 103 rejections.

	
With respect to the 35 USC 101 rejections, the petitioner argues the following:
“However, in at least Response 2021-09 [September 17, 2021], Applicant noted that, contrary to the established jurisprudence and the Office guidance (e.g. MPEP 2106.07), the Previous Office Action failed to provide any analysis that would substantiate these conclusions.” (Petition, at 4) […] “[…] the Final Office Action fails to identify any defect in Applicant’s analysis or otherwise rebut Applicant’s submissions. Instead, the Final Office Action simply repeats the same conclusory statements as provided in the Previous Office Action, again without providing any actual analysis that would substantiate the claim rejection […] (Petition, at 5)

However, a review of the final Office action mailed November 24, 2021 shows that the examiner did provide a rebuttal to applicant’s rebuttal evidence. The Examiner takes the position that “the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor does not provide an improvement to the functioning of a computer because it only involves using a computer as a tool to perform a mathematical calculation.” (final Office action, at 4)


Therefore, the examiner has established a clear position with respect to the 35 USC 101 rejections.

Finally, when applying the plain language of 37 CFR 1.181(a)(1) and particularly when considering the arguments presented in the instant petition in accordance with MPEP 706.07(c), it is clear that petitioner’s arguments will not support the requested relief because the relief requested is simply not the type of relief that can be obtained by petition. The issues presented by petitioner are clearly directed to the propriety and tenability of the 35 U.S.C. 101 and 103 rejections of the claims (See MPEP 706.07(c), “… prematureness of a final rejection…is purely a question of practice, wholly distinct from the tenability of the rejection.) As such, the question of whether the interpretation of the applied references teaches the claimed invention under 35 U.S.C. 103 or the issues regarding eligibility decisions under 35 U.S.C. 101 is clearly an appealable issue. (See 37 CFR 41.31)

Finally, it is noted that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies 35 U.S.C. § 132. As noted in In re Jung, (United States Court of Appeals for the Federal Circuit 2010-1019):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As also noted in In re Jung:
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale





Summary

For the foregoing reasons, the petitioner’s request for relief to withdraw the finality of the Office action mailed on November 24, 2021 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) months from the mail date of the decision. 37 CFR 1.181(f). The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181” and be directed to the Office of the Deputy Commissioner for Patent Examination Policy at Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450. See MPEP 1002.02(b).

Any inquiry regarding this decision should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488.


 /DEBORAH J REYNOLDS/Director, Art Unit 3600                                                                                                                                                                                                        _____________________________

Deborah Reynolds, Director
Technology Center 3600
(571) 272-0734


/DR/ /WB/ 05/03/2022